Citation Nr: 0529983	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  99-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a low back disorder with degenerative changes.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative changes of the right knee.

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

4.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney At 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran had verified active duty service from January 25, 
1991 to June 28, 1991.  She also had over two years of prior 
active service.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted a 20 percent rating 
for the service-connected low back disorder, but denied 
increased ratings for hypertension and a right knee 
disability, as well as a total rating based on 
unemployability due to service-connected disability.  In a 
December 2002 decision, the Board initially denied the claims 
for increased disability ratings for a low back disorder, 
hypertension, and degenerative changes in the right knee, as 
well as the veteran's claim for TDIU.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), which in an August 2003 order, 
granted a joint motion for remand, vacating the Board's 
decision and remanding the case for compliance with the terms 
of the joint motion.  

Thereafter, the Board remanded the case in April and November 
2004.  The requested development has been completed and the 
case has been returned to the Board for further appellate 
action.  

The evidence of record raises the issue of entitlement to 
service connection for erectile dysfunction.  This issue is 
referred to the RO for initial development and adjudication.


FINDINGS OF FACT

1.  Neither the former criteria for evaluating back 
disabilities, in effect when the veteran filed his claim for 
an increased disability rating, nor the revised criteria, 
which became effective in September 23, 2002 and September 
26, 2003, are more favorable to the veteran's claim.

2.  The veteran's service-connected low back disorder with 
degenerative changes is manifested by subjective complaints 
of pain, and at most moderate limitation of motion 

3.  Degenerative changes of the right knee are primarily 
manifested by subjective complaints of chronic pain, and 
slight limitation of motion.

4.  The veteran's hypertension is manifested by a history of 
diastolic blood pressure readings of predominantly between 80 
to 95 requiring continuous medication for control of his 
condition; there is no medical evidence of diastolic blood 
pressure readings of predominantly 110 or more, or systolic 
blood pressure readings of predominantly 200 or more.

5.  The veteran's service-connected disabilities are a low 
back condition with degenerative changes, rated 20 percent 
disabling; degenerative changes of the right knee, rated as 
10 percent disabling; and hypertension, rated 10 percent 
disabling.  The combined evaluation is 40 percent.  

6.  The evidence of record does not show that the veteran's 
service-connected disabilities cause the veteran to be unable 
to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for low back disorder with degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5235-5243 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292, 5295 (2002).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative changes of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5003, 5257, 5260, 5261 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7101(2005).

4.  The criteria for the assignment of a total disability 
rating based upon individual unemployability due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the February 1999 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in April 1999 and several supplemental statements of the 
case thereafter, which notified him of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.

In the present case, in April 2002 and May 2004 letters, 
subsequent to promulgation of the February 1999 rating 
decision, the RO provided adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims for increased disability ratings and 
TDIU, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims.  In 
this respect, the Board notes that both letters informed the 
veteran that he could send any information describing 
additional evidence he wanted VA to obtain, or he could send 
such evidence directly to VA.  Although the letters did not 
specifically state the veteran could submit any evidence in 
his possession, they did state that he could tell VA about 
any additional information or evidence that he wanted VA to 
get for him.  Thus, the discussion contained in these letters 
furnished the veteran notice of the evidence he still needed 
to send to VA, the evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional evidence that he possessed 
or knew of that could help to substantiate his claims.  At 
this stage of the appeal, no further notice is needed to 
comply with the VCAA, and the Board finds that any failure to 
provide the veteran with VCAA notice did not affect the 
essential fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA 
examination reports and treatment records, as well as private 
treatment records and work-related records.  The veteran has 
not indicated that there are any additional obtainable 
records with regard to these claims.  The Board consequently 
finds that VA's duty to assist the veteran in obtaining 
records in connection with the instant appeal has been 
fulfilled.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Increased Ratings

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).



Low Back Disorder with Degenerative Changes-Factual 
Background

Service connection for a low back disorder with degenerative 
changes was initially granted in an August 1996 rating 
decision, and assigned an initial 10 percent disability 
rating.  The veteran did not appeal the determination.  In 
September 1998, the veteran raised his current claim for an 
increased disability for his low back disorder.  A February 
1999 rating decision increased his disability rating to 20 
percent.  Thereafter, the veteran perfected his appeal of the 
decision.  He contends that the symptoms associated with his 
service-connected back disorder have increased in severity 
and warrant a higher rating.

VA treatment records, dating from April 1997 to October 2000, 
show periodic treatment for complaints of generalized joint 
pain, variously diagnosed as osteoarthritis, fibromyalgia and 
myalgia.  

During his February 1999 VA orthopedic examination, the 
veteran chiefly complained of low back and left leg pain with 
initial onset in 1991, while he was in service.  He stated he 
had been diagnosed with muscle strain and degenerative disc 
disease (DDD).  He reported constant pain that was focused in 
the low back and radiated into the left leg.  His pain was 
aggravated by activity and helped by rest.  He took Percocet 
and Relafen for his symptoms.

Physical examination revealed active range of motion of the 
lower extremities was within normal limits in all joints.  
Sensation was decreased to pinprick and light touch over the 
left lower leg from the toes distally up to the abdomen and 
thorax to level T5.  Deep tendon reflexes were present and 
equal.  Muscle strength was 5/5 in all joints.  There was no 
leg length discrepancy.  Straight leg rising was negative, 
bilaterally.  There was pain on very minimal palpation of the 
lumbosacral spine, but no evidence of muscle spasm or 
fasciculation of the lumbosacral paraspinal muscles.  Active 
range of motion of the lumbosacral was decreased, with 
flexion to about 20 degrees.  Extension and lateral flexion 
were within normal limits.  Gait was not antalgic and was 
accomplished without the use of any assistive device.  The 
veteran did not limp, and no other focal neuromuscular 
deficits were observed.  The examiner opined that clinically, 
the veteran had low back pain with some inconsistencies 
between subjective and objective findings.  As an example, 
the examiner noted that the veteran's decreased sensation to 
pinprick and light touch over the left lower extremity 
reportedly went distally all the way up on the left side of 
his body to T6, which was not governed by the lumbosacral 
nerves, and without any reported history of thoracic injury.  
The examiner reiterated that there was no other significant 
focal neuromuscular or functional deficit on current 
examination.

A December 2000 VA orthopedic examination report shows that 
the veteran complained of chronic back pain that was 
increased with activity.  He related that his pain was 
confined to the affected area, and that rest alleviated his 
symptoms.  Examination findings specific to the thoracolumbar 
and lumbosacral spine included flexion to 75 degrees, 
extension to 30 degrees, and left and right lateral flexion 
to 35 degrees.  Sensation was intact to pinprick and light 
touch over the dermatomes of the lower extremities.  Muscle 
strength in the lower extremities was 5/5 in all joints.  
Deep tendon reflexes were present and equal.  Straight leg 
rising was negative, bilaterally.  There was no evidence of 
pain on palpation, edema, erythema, or bony or soft tissue 
abnormality of the lumbosacral spine.  There was no muscle 
spasm or fasciculation of the thoracolumbar paraspinal 
muscles.  X-ray studies of the chest revealed lower dorsal 
kyphosis.  In the assessment, the examiner stated that 
clinically, the veteran had pain in the low back, but that 
there was no weakened movement, excess fatigability or 
incoordination.

VA treatment records, dating from December 2000 to May 2004, 
show the veteran complained frequently of low back pain with 
left leg radiculopathy.  A July 2003 magnetic resonance 
imaging (MRI) of the lumbar spine revealed left L5 exiting 
nerve root expansion with regional enhancement that was 
likely inflammatory.  A discrete mass was not identified.  A 
September 2003 treatment record shows he complained of a 
constant aching pain with shooting pain only when he was 
leaning or twisting.  He reported the pain was aggravated by 
walking long distances or standing for more than a few 
minutes and also by long periods of sitting.  His pain was 
relieved by lying down and medication.  Examination indicates 
that the veteran walked with a limp.  Pain was elicited with 
palpation of L2-L3.  There was no evidence of muscle spasms.  
Right leg strength was evaluated as 5/5, while left leg 
strength was evaluated as 4/5.  Sensation was grossly intact 
in both lower extremities, but decreased in the left lower 
extremity in the L5-S1 distribution.  Reflexes were 2+ 
bilaterally, but harder to elicit in the left lower leg.  
Straight leg rising was negative as was Patrick's test.  The 
assessment was chronic low back pain with radicular 
component.  

A June 2004 VA orthopedic examination report shows the 
veteran's claims file had been reviewed extensively.  At the 
time of the examination, the veteran complained of constant 
low back pain with no associated bowel or bladder 
incontinence.  He did report erectile dysfunction.  He used a 
cane but did not utilize a brace.  He took Tylenol, Celebrex, 
Morphine and Carisoprodol for pain.  In the past year, he 
denied any physician-directed episodes of bed rest.  He was 
unable to remain bent over, drive for more than 40 miles, 
lift more than 10 pounds, or stand for more than 4 minutes.  
He last worked in 1996.  He reported that his back pain 
flared 2 to 3 times a week for 2 hours at a time, during 
which time he avoided any weight bearing.  

The veteran was observed to walk with a cane and limp.  
Examination of the lumbosacral spine revealed thoracic 
kyphosis, lumbar flattening, and tenderness in the lumbar 
region.  There was no palpable spasm.  Right lateral bending 
was from 0 to 40 degrees, left lateral bending from 0 to 40 
degrees with pain at the extreme of motion.  Extension was 
from 0 to 15 degrees with pain throughout.  Flexion was from 
0 to 60 degrees.  Right rotation was from 0 to 40 degrees and 
left rotation was from 0 to 50 degrees with pain at extremes 
of motion.  There was no evidence of diminution in any range 
of motion testing with repetitive testing.  There was 
negative straight leg rising bilaterally.  There was 2+ deep 
tendon reflexes in the lower extremities with 5/5 motor 
strength throughout the lower extremities.  The examiner 
reviewed an October 2003 MRI scan of the veteran's lumbar 
spine which indicated normal change from prior examination 
with persistent inflammation and enlargement of the left 
exiting L5 nerve root produced by a focal left foraminal 
herniated nucleus pulposus and also accompanying a right L3-
L4 lateral disc, which deviated the exiting right L3 nerve 
root in the extraforaminal location.  The examiner diagnosed 
DDD of the lumbar spine with left lower extremity radicular 
symptoms.  

A March 2005 VA orthopedic examination report, again notes 
that the veteran's claims file had been reviewed.  At the 
time he reported low back pain during all waking hours of 
every day.  He described the pain as usually dull, but 
worsening with standing more than 10 minutes, sitting more 
than 5 to 10 minutes, walking more than 50 to 75 yards or 
lifting more than 10 to 20 pounds.  He used Morphine twice a 
day and Celebrex on a daily basis.  He sometimes used a 
muscle relaxer at bedtime.  He also reported that he had had 
multiple lumbar epidural injections in the last few years 
with temporary benefit.  

The veteran was observed to have a slightly antalgic posture 
but normal gait with the use of a cane.  Physical examination 
revealed lumbar kyphosis with slight tenderness throughout 
the lumbar region, but no palpable spasm.  Low back flexion 
was to 75 degrees, extension to 15 degrees, 15 degrees of 
lateral bending in each direction and 30 degrees of rotation 
in each direction with pain reported throughout this process.  
He also reported pain with axial loading and truncal rotation 
which was non-physiologic responses.  Deep tendon reflexes 
were normal and equal at the knees and ankles.  Sensory 
responses were normal throughout the legs and his 
demonstrated strength was significantly weaker than normal 
throughout both lower extremities.  He reported that his 
apparent weakness was due to pain on motion.  Straight leg 
testing was negative in the sitting position but positive for 
ipsilateral low back pain with elevation of either leg beyond 
about 30 degrees, as well as reports of right knee pain on 
extension.  The examiner observed that these inconsistent 
results represented another non-physiologic finding.  The 
veteran's pain was worsened with repetitive or strenuous use 
but this did not change his range of motion function in these 
situations.  There was no objective evidence of pain on 
motion, weakness, excess fatigability or incoordination.  The 
impression was herniated lumbar disc at two levels of the 
lumbar spine, each impinging on corresponding exiting nerve 
roots.  The examiner opined that it was less likely as not 
that the veteran's DDD was caused or aggravated by his 
service-connected degenerative changes of the low back.  The 
examiner further opined that most of the veteran's current 
low back disability was a result of the 2 herniated discs 
which the examiner opined was unrelated to his service-
connected arthritic changes.  

Analysis

During the course of this appeal, VA revised the criteria for 
evaluating back disorders.  Initially, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating 
intervertebral disc syndrome were amended, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  The newly enacted provisions of this section 
allow for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  In addition, 
effective September 26, 2003, further changes have been made 
to the remaining criteria for evaluating spinal disorders.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  Additionally, associated 
neurological abnormalities (e.g., bowel or bladder 
impairment) are now to be separately evaluated.  These 
changes are listed under Diagnostic Codes 5235-5243, with 
Diagnostic Code 5243 now embodying the recently revised 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome). 

The July 2004 supplemental statement of the case indicates 
that the RO has considered both the old and new regulations 
in making its determination.  The Board finds that its 
consideration of both the new and old criteria is therefore 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran's service-connected low back disorder with 
degenerative changes is currently evaluated as 20 percent 
disabling under the provisions 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5292, in effect at the time he filed his 
claim.  

The Board notes that recent treatment and examination reports 
also indicate that the veteran has DDD with associated 
symptoms.  However, the March 2005 VA examiner specifically 
opined that the veteran's current DDD is unrelated to his 
service-connected low back disability and service connection 
is not in effect for these symptoms and the veteran's 
disability will not be evaluated under the regulatory 
criteria for evaluating intervertebral disc syndrome.

The old criteria under the provisions of Diagnostic Code 5292 
provide a 20 percent rating for moderate limitation of lumbar 
spine motion.  A maximum 40 percent rating is warranted for 
severe limitation of lumbar spine motion.  

The old criteria under the provisions of Diagnostic Code 5295 
provides a 20 percent disability rating for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
unilateral lateral spine motion, in standing position.  A 
maximum 40 percent disability rating was also assigned for 
severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that the veteran has consistently 
complained of low back pain and resulting functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, 
with exception of the February 1999 VA examination, the 
overwhelming majority of the medical evidence of record shows 
that the veteran was able to flex to at least 60 degrees 
without evidence of pain, which would not warrant a higher 
disability rating under either the former or revised 
criteria.   Moreover, the competent medical evidence does not 
contain objective findings indicating favorable or 
unfavorable ankylosis of the veteran's spine.  In considering 
whether the veteran sustained any additional functional loss 
as a result of his low back disability under the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the Board again 
notes that vast majority of the VA treatment records and the 
VA examination reports do not indicate any objective evidence 
of pain on motion, weakness, excess fatigability or 
incoordination despite the veteran's complaints.  The Board 
finds that the current disability rating of 20 percent 
adequately considers and encompasses any limitation of motion 
due to pain or any associated functional loss.  38 C.F.R. 
§§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

With respect to the "old" criteria, the Board notes that 
the preponderance of the medical evidence shows no more than 
moderate limitation of motion and none of the symptoms 
contemplated for a 40 percent disability rating for 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295.  Medical reports from 1999 to 2004 show that the 
veteran had no lumbar muscle spasms.

With respect to the "new" criteria, the Board finds that 
the competent medical evidence does not reflect that the 
service-connected low back disorder is manifest by forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  The 
evidence primarily shows that the veteran had lumbar flexion 
to 75 degrees.  Consequently, the veteran is not entitled to 
a rating in excess of 20 percent under the "new" schedular 
criteria for evaluating spine disorders pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular evaluation in excess of 20 percent for his 
service-connected low back disorder with degenerative changes 
under the "old" or the "new" rating codes.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.

Increased Rating for Right Knee Disability-Factual Background

Service connection for degenerative changes of the right knee 
was initially granted in an August 1996 rating decision, and 
assigned an initial 10 percent disability rating.  In 
February 1998, the veteran raised his current claim for an 
increased disability for his right knee disability.  He 
contends that the symptoms associated with his service-
connected right knee disorder have increased in severity and 
warrant a higher rating.

VA treatment records, dating from April 1997 to October 2000, 
show periodic treatment for complaints of generalized joint 
pain, variously diagnosed as osteoarthritis, fibromyalgia and 
myalgia.  In April 1997, the veteran sought follow-up for 
right knee complaints.  Examination was negative for effusion 
and laxity, but positive for crepitation.  Right knee range 
of motion was from 0 to 100 degrees.  The diagnosis was 
degenerative joint disease (DJD) of the right knee.  He was 
again seen for complaints of right knee pain in September 
1999, particularly with climbing and descending stairs.  
Examination was negative for effusion and positive for 
patellar grind.  There was a questionable anterior drawer 
sign with stable varus and 3 mm laxity in valgus.  Right knee 
range of motion was from 5 to 110 degrees.  The diagnosis was 
right patellofemoral dysfunction and questionable anterior 
cruciate ligament (ACL) deficiency in the right knee.  He was 
again seen for right knee pain in November 1999.  Physical 
examination revealed right knee range of motion from 0 to 100 
degrees with minimal crepitus.  There was positive Lachman's 
sign and the joint was stable in varus/valgus positions with 
positive patellar grind.  The diagnosis was deficient right 
knee ACL, patellofemoral pain and DJD.  In April 2000, the 
veteran was observed walking with a cane.

A December 2000 VA orthopedic examination report shows that 
the veteran complained of right knee pain, which he stated, 
had been diagnosed as degenerative joint disease.  He took 
Celebrex and Vicodin for relief of his symptoms.  Physical 
examination revealed knee flexion was from 0 to 130 degrees, 
bilaterally.  There was no leg length discrepancy.  The 
patellar apprehension and Apley grind tests were positive on 
the right.  There was some pain on palpation of the medial, 
lateral and popliteal areas of the right knee.  There was no 
edema, erythema, bony or soft tissue abnormality of the right 
knee.  There was no mediolateral or anteroposterior 
instability of the right knee.  The veteran was observed to 
have a mildly antalgic gait without the use of any assistive 
device with a small limp on the left.  There were no focal 
neuromuscular deficits.  The examiner noted that a right knee 
MRI was reviewed.  The examiner found that clinically, the 
veteran had pain in the right knee with the diagnosis of DJD 
of the right knee.  The examiner specifically found no 
evidence of weakened movement, excess fatigability or 
incoordination in the legs, but opined that the likely extent 
to which the veteran experienced functional loss in the right 
knee due to flare-ups was high.

VA treatment records, dating from December 2000 to May 2004, 
relevantly show intermittent complaints of right knee pain.  
A December 2000 MRI scan of the right knee showed impressions 
which included patellofemoral cartilage and trochlear 
cartilage loss compatible with severe patellofemoral 
osteoarthritis; as well as findings most likely representing 
lateral meniscal cyst without definite meniscal injury.  
There was some intrasubstance signal within the lateral 
meniscus but due to motion artifact it was difficult to 
ascertain whether this represented a meniscal tear.  A May 
2001 treatment record shows the veteran complained of joint 
pain and soreness, predominantly in the right knee and back.  
Examination of the right knee revealed no evidence of 
effusion, asymmetry or muscle atrophy.  There was mild 
increased tenderness to palpation and increased pain with 
extension and flexion against resistance.  The diagnosis was 
right knee patellar-femoral arthritis.  In December 2001, the 
veteran was seen for follow-up of his right knee 
patellofemoral arthrosis.  He had previously been given an 
injection with good response for a period of 3 weeks.  
Examination revealed the veteran to be somewhat overweight.  
He walked using a cane in his left hand.  There was very mild 
effusion of the [left] knee and no joint line tenderness to 
palpation.  There was marked patellofemoral crepitus with 
motion of the [left] knee through an arc to 128 degrees.  
Further flexion gave discomfort.  The joint was stable.  
McMurray's maneuver was uncomfortable but negative and spring 
maneuver was also negative.  The veteran was advised to 
continue using his prescribed medications and to return for a 
recheck in 6 months.  In May 2002, the veteran again was seen 
for a follow-up of right knee osteoarthrosis.  The examiner 
indicated that he did not see the small lateral nondisplaced 
osteochondral defect within the tibial cortex described by 
the radiologist in the December 2000 MRI study of the 
veteran's right knee.  Examination revealed mild effusion of 
the right knee with range of motion through an arc from 5 to 
100 degrees.  The joint was stable and there was mild medial 
joint line tenderness of the right knee.  A slight fullness 
of the superior aspect of the popliteal fossa was noted.  
There was also moderate patellofemoral crepitus.  The 
diagnosis was osteoarthrosis, primarily in the anterior and 
medial compartment.  A May 2002 X-ray study of the right knee 
revealed osteoarthritis of the right knee, predominantly in 
the medial and patellofemoral compartments.  

In June 2004, the veteran underwent VA orthopedic 
examination.  The examiner noted that his claims file had 
been reviewed extensively.  He complained of constant daily 
right knee pain.  He reported that his right knee swelled, 
locked, buckled, and popped.  He also reported that the knee 
made a grinding sound.  He wore a brace and used a walking 
stick.  He described certain activity restrictions (same as 
for back).  He reported difficulty with stairs and an 
inability to walk more than 15 minutes.  He experienced knee 
flares when he twisted or turned the wrong way.  He described 
the flares as lasting for 2 hours at a time, during which 
periods he avoided weight bearing.  He usually used an open 
patellar neoprene sleeve.  

Examination revealed the veteran to be in no acute distress.  
He was observed to walk with a cane and a limp.  Examination 
of the right knee revealed some mild swelling.  Flexion was 
from 0 to 100 degrees with pain throughout range of motion.  
There was no evidence of crepitus, erythema, tenderness, 
warmth or instability.  There were 2+ deep tendon reflexes at 
both knees and both ankles.  The examiner opined that there 
was no evidence of right knee incoordination, fatigability or 
additional functional loss due to painful motion.  

A March 2005 VA orthopedic examination report, again notes 
that the veteran's claims file had been reviewed.  The 
veteran was observed to have a slightly antalgic posture but 
normal gait with the use of a cane.  At the time of the 
examination, the veteran reported recurrent right knee pain 
with increasing frequency and intensity over the years.  He 
described his current pain as almost constant, usually mild 
but worse with climbing stairs or any incline.  He also 
experienced occasional extension clicks when walking.  He 
took the above-described medications and reportedly had some 
steroid injections in the knee, which helped temporarily.  He 
described his right knee use as being limited by pain but to 
a far lesser extent than his back.  He described his back 
limitations as being far more severe.  He described his back 
pain as limiting his activities to a degree that he did not 
experience right knee flares.  

Examination of the right knee joint revealed it appeared 
normal without redness, swelling or deformity.  Range of 
motion was from 5 degrees to 135 degrees without crepitus or 
apparent pain.  There was no objective evidence of pain on 
motion, excess fatigability or incoordination.  The 
impressions included osteoarthritis of the right knee as 
demonstrated by a prior X-ray study.  

Analysis

The veteran's service-connected degenerative changes of the 
right knee are currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis when established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation; a 10 percent evaluation shall be established 
for X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of Code 5003 
states that the 20 and 10 percent ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, supra.; VAOPGCPREC 9- 98.  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5261, knee extension limited to 5 
degrees warrants a noncompensable disability rating; if knee 
extension is limited to 10 degrees, a 10 percent disability 
rating is assigned.  Extension limited to 15 degrees warrants 
a 20 percent disability rating.  A 30 percent disability 
rating is assigned for extension limited to 20 degrees; while 
a 40 percent disability rating is warranted for extension 
limited to 30 degrees.  A maximal 50 percent disability 
rating is warranted for extension limited to 45 degrees.  

The evidence of record shows right knee extension during the 
course of the veteran's appeal has consistently been measured 
as ranging from 0 to 5 degrees.  Thus, the evidence of record 
does not reveal right knee extension limited to a degree that 
would warrant a 10 percent disability rating under Code 5261.

Under Diagnostic Code 5260, a noncompensable rating is 
assigned when knee flexion is limited to 60 degrees.  A 10 
percent evaluation is awarded when flexion is limited to 45 
degrees.  For flexion limited to 30 degrees, 20 percent 
disability evaluation is warranted.  Flexion limited to 15 
degrees warrants a 30 percent rating.

The evidence of record shows right knee flexion during the 
course of the veteran's appeal has been measured from 100 to 
130 degrees, without evidence of painful motion.  Thus, the 
preponderance of the evidence reveals that there is no 
compensable limitation of motion under Code 5260.

With respect to functional loss, the Board acknowledges 
subjective complaints of right knee pain.  The medical 
evidence, however, does not show any additional limitation of 
motion based on pain or weakness of the knee.  In December 
2000, a VA examination stated that there was no evidence of 
weakened movement, excess fatigability or incoordination in 
the legs.  In March 2005, a VA examiner stated that there was 
no objective evidence of pain on motion, excess fatigability 
or incoordination.  Accordingly, the Board finds no basis for 
establishing a disability rating in excess of 10 percent on 
the basis of functional loss.

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion to allow for the assignment of a compensable 
evaluation for both planes of motion.  Separate ratings under 
VAOPGCPREC 9-2004 are therefore not warranted.

Diagnostic Code 5257, for impairment of the knee, with 
recurrent subluxation or lateral instability, provides a 10 
percent rating when slight, a 20 percent rating when 
moderate, and a 30 percent rating when severe.  The various 
examination and treatment reports from 2000 to 2004 show that 
the veteran had no instability of the knee.

The Board also observes that VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing he experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In this 
case, as discussed in the medical evidence above, the veteran 
does not have knee instability.  Accordingly, under the terms 
of VAOPGCPREC 23-97, a separate rating for knee instability 
under Diagnostic Code 5257 is not warranted.

There are other potential Diagnostic Codes for knee 
disabilities.  However, as the evidence shows the existence 
of knee motion, application of Diagnostic Code 5256, 
ankylosis of the knee, is not supported.  Similarly, there is 
no evidence of dislocated semilunar cartilage, Diagnostic 
Code 5258, or symptomatic knee following removal of semilunar 
cartilage, Diagnostic Code 5259, no evidence of tibia and 
fibula impairment effecting the knee, Diagnostic Code 5262, 
and no evidence of acquired, traumatic genu recurvatum, 
Diagnostic Code 5263.  Accordingly, the Board finds that 
these Codes are not more appropriate to evaluate the 
veteran's right knee disability.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993).

The Board finds that the veteran's right knee disability is 
not so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
degenerative changes of the right have not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has in and of itself resulted in marked 
interference with his employment.  The Board finds that the 
currently assigned 10 percent rating is considered adequate 
to compensate for considerable loss of working time for 
exacerbations of the knee condition.  See 38 C.F.R. § 4.1.

Increased Rating for Hypertension-Factual Background

Service connection for hypertension was granted by rating 
action dated in April 1992.  A 10 percent disability rating 
was established at that time which has been continued to 
date.  A claim for an increased rating in this regard was 
received in September 1998.  The veteran and his 
representative contend that his service-connected 
hypertension is more severely disabling than reflected by the 
currently assigned disability evaluation and should be rated 
at least 20 percent disabling.  It is maintained that if the 
appellant does not take medication, his diastolic blood 
pressure readings would be predominantly 110 or more, for 
which a 20 percent disability evaluation is warranted.

The veteran underwent a VA hypertension examination in 
February 1999.  He stated that he had been followed at the VA 
for this problem but denied having any symptoms related to 
his blood pressure. It was reported that he was on 
medication, and denied side effects from its use. The 
appellant related that his blood pressure was only 
intermittently controlled, and was greatly exacerbated by 
stress. The examiner noted that no prior medical records were 
available for review

Physical examination revealed that the veteran was in no 
apparent distress.  His blood pressure was 165/96 with a 
pulse rate of 100.  Examination of the heart revealed a 
regular rate and rhythm without murmur or gallop with a 
normal S1 and S2.  A diagnosis of history of hypertension, 
apparently intermittently controlled with medications, was 
rendered.  The examiner noted that the veteran denied any 
atherosclerotic complications of hypertension and that none 
were evident on physical examination.

VA treatment records, dated from August 1997 to October 2000, 
show that the veteran's blood pressure was taken on numerous 
occasions and that it widely fluctuated in degree, from a 
high of 171/111 in July 1998, to a low of 117/72, in April 
2000.  However, his diastolic readings were shown to be 
predominantly between 80 and 95, and his systolic readings 
were predominantly less than 140.

A February 2001 VA examination report indicates that the 
claims folder was reviewed.  The veteran reported that he had 
been on medication since the initial identification of high 
blood pressure in 1991, with variable control at times.  The 
examiner observed that there were entries in the medical 
record from 1994 and 1995 with diastolic readings in the 70s, 
as well as above 110, and with systolic reading in the 120s, 
as well as in the 150s.  Examination revealed that the fundi 
were benign and that there was no jugular venous distention 
or carotid bruits.  Cardiac examination revealed an S1 and S2 
with no murmurs, rubs or gallops.  The point of maximal 
impulse was in the fourth left intercostal space.  Blood 
pressure readings taken at several intervals were recorded as 
179/108, 150/96 and 150/100, with a pulse rate range from 88 
to 98.  The impression indicated that the veteran had a 10-
year history of hypertension, which was moderately to poorly 
controlled.  The veteran reported that his blood pressure 
went up considerably when he was anxious or excited, and that 
it came back down when his psychotropic medication allowed 
him to be more relaxed.  After speaking with the veteran and 
reviewing the claims folder, the examiner found that the 
veteran's hypertension was poorly controlled.  The examiner 
ordered a chest X-ray, electrocardiogram (EKG) and 
urinalysis, but felt that at that point, there was no 
indication of end-organ damage.  The examiner opined that the 
veteran's hypertension did not impact his employability in 
any way.  X-ray results and impressions included left 
ventricular configuration consistent with hypertrophy, aortic 
atherosclerosis, retrocardiac density, tortuous aorta versus 
possible hiatal hernia.  EKG results revealed normal sinus 
rhythm, occasional premature ventricular contraction and 
premature atrial contractions, first-degree AV block, 
nonspecific flattening in the inferior lead and borderline 
left ventricular hypertrophy.

VA treatment records, dating from December 2000 to May 2004, 
show the veteran had a blood pressure of 128/80 in May 2001.  
The assessment was controlled hypertension, but still with 
elevated HR and LVH on ECG.  His Lopressor was increased.  In 
August 2001, his blood pressure was 152/91 and the examiner 
noted that his hypertension was not at goal with evidence of 
LVH on ECG and diastolic dysfunction on Echo.  His 
Metroprolol was increased and he was to continue Lisinopril 
and started on Zocor.  In November 2001, his blood pressure 
was 108/53 and the assessment was well-controlled 
hypertension.  A May 2002 treatment record shows that the 
veteran's blood pressure was 138/86 and the assessment was 
hypertension.  The examiner noted that he would like to see 
the systolic blood pressure below 130.  The veteran's 
Metoprolol was increased.  In November 2002, the veteran's 
hypertension was noted to be at goal of under 140/90.  A 
December 2003 treatment record notes that his blood pressure 
was 144/87.  The assessment was hypertension, which was 
controlled at home; but a little high at the time of the 
examination.  

A June 2004 VA examination report notes that the veteran's 
claims file had been reviewed extensively.  The report 
indicates that he was diagnosed with hypertension in 1991 and 
that he had been on medications since that time.  He had 
never been hospitalized for hypertension.  He was currently 
on Metoprolol and Lisinopril.  He also took Terazosin both 
for his prostate and his blood pressure.  He also reported 
watching his diet.  He denied doing any regular exercise; his 
weight had been stable.  He had no ophthalmologic, cardiac, 
renal or cerebrovascular complications.  He did report 
erectile dysfunction since being prescribed Lisinopril and 
his PTSD medication.  Examination revealed blood pressure 
readings of 144/91, 151/91, 145/90.  His pulse was 60.  
Respiratory rate is 16.  He was 5'7" and weighed 245 pounds.  
His neck was without jugular venous distention and there were 
no carotid bruits.  The lungs were clear to auscultation and 
percussion.  There was no CVA tenderness.  Cardiac 
examination revealed S1, S2.  No murmurs, rubs or gallops.  
Point of maximal impulse was in the fourth-fifth intercostals 
space, midclavicular line.  He had 2+ distal pulses without 
pedal edema.  A December 2003 X-ray study of the chest 
revealed no acute cardiopulmonary abnormalities.  The 
assessment was hypertension with no chronic sequelae.  

VA treatment records, dating from June 2004 to February 2005, 
show a blood pressure reading of 167/102 in June 2004, with 
an assessment of hypertension that was not controlled.  The 
veteran's Terazosin was increased.  In September 2004, his 
blood pressure was 143/88 and an addendum indicates that his 
blood pressure was better controlled on Atenolol and 
Terazosin.  A December 2004 record shows blood pressure of 
149/86.  The assessment was hypertension, near goal, and 
Nifedipine was to be added.  A January 2005 treatment record 
shows the veteran sometimes had dizziness and his balance was 
sometimes off.  His blood pressure was 90/53 at the time.  
The examiner noted that the veteran's blood pressure was low 
and that he was dizzy.  He was instructed to stop taking 
Nifedipine.  

A March 2005 VA examination report notes the veteran's 
history of hypertension with initial diagnosis in 1991 and 
treatment since that time with medications and usually under 
good control.  The examination report notes that the 
veteran's recently recorded blood pressure results were 
133/80 in February 2005, 90/53 in January 2005, 140/86 in 
December 2004 and d122/70 in November 2004.  At the time of 
the examination, the veteran's blood pressure readings were 
130/80, 126/78, and 134/82.  He had no known long-term 
complications of his blood pressure.  Visualization of the 
optic fundi without dilation was only partial but normal to 
the extent seen.  Heart sounds were normal without murmur or 
gallop.  There were no neck vein distentions or ankle edema 
present.  The impression includes hypertension without any 
long-term sequelae or complications.  

A June 2005 addendum to the March 2005 VA examination, 
indicates that the veteran was examined by 2 physicians, who 
were both board certified in occupational medicine which 
indicated special expertise in musculoskeletal injuries and 
musculoskeletal problems.  The author of the addendum also 
indicates that he conducted the cardiovascular examination, 
as he was also a board certified internal medicine and had 
the necessary qualifications to evaluated cardiovascular 
conditions including hypertension.  The examiner observed 
that a review of the veteran's claims file indicated that his 
only symptom related to his hypertension itself or the 
medication, was erectile dysfunction, which had its onset 
after being placed on Lisinopril.  He was to be referred to 
Urology for further evaluation of his erectile dysfunction to 
determine whether it was definitely present and whether it 
was definitely related to his use of Lisinopril.  Otherwise, 
the veteran was found to have no symptoms related to his 
hypertension.  The examiner opined that the veteran's back 
and knee would make manual labor difficult to obtain and 
maintain employment.  

Analysis

The veteran's hypertension is currently evaluated as 10 
percent pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2005).  The diagnostic criteria provides that a minimum 10 
percent rating is assigned for hypertension with diastolic 
pressure predominantly 100 or more; or systolic pressure 
predominantly 160 or more, or a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2005).

Throughout the course of the veteran's appeal the medical 
evidence of record shows that his blood pressure readings 
have widely fluctuated and require continuous medication for 
control of his symptoms.  Such readings have ranged from a 
high of 171/111 in July 1998, 179/108 on VA examination in 
February 2001, and 167/102 in June 2004, to a low of 90/53 in 
January 2005.  The record reflects, however, that the 
majority of the diastolic blood pressure readings obtained 
during this time frame have ranged between 80 and 95 and have 
been predominantly less than 100.  His systolic blood 
pressure readings are clearly shown to have been 
predominantly less than 200 during the same period.  Under 
these circumstances, the Board finds that no more than a 10 
percent disability evaluation is warranted for the service-
connected hypertension.  While the veteran has stated that 
his blood pressure readings would be predominantly 110 or 
more if he did not take his medication, the Board points out 
that the requirement for continuous medication has already 
been factored into the criteria for a 10 percent disability 
evaluation.  Consequently, absent a clinical showing of 
diastolic pressures of predominantly 110 or more, or systolic 
pressures of predominantly 200 or more, a rating in excess of 
10 percent for service-connected hypertension is not 
warranted.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's hypertension 
has not necessitated frequent periods of hospitalization and 
there is no objective evidence that it resulted in marked 
interference with his employment.  In fact, every VA examiner 
has opined that the veteran's hypertension does not interfere 
with his ability to obtain and maintain gainful employment.

Total Rating Based on Unemployability

Factual Background

As noted above, service connection is in effect for a back 
disorder, rated 20 percent disabling, a right knee disorder, 
rated 10 percent disabling, and hypertension, rated 10 
percent disabling.  A combined disability evaluation of 40 
percent is in effect for service-connected disability.  See 
38 C.F.R. § 4.25 (Combined Ratings Table).  In his 
application for Increased Compensation Based on 
Unemployability received in September 1998, the veteran 
indicated that he completed high school.  He stated that he 
had occupational experience as an aircraft sheet metal 
worker, and that he last worked on a full-time basis in 
November 1995.

A letter dated in October 1998 was received from the 
veteran's employer noting that he had been hired in July 1965 
and had retired in November 1996.

A letter dated in June 1997 from the VA regional Vocational 
and Rehabilitation Counseling office was received in April 
1999 in support of the claim in which the veteran was advised 
that the criteria for vocational rehabilitation eligibility 
were not met and that his claim for such was denied.  It was 
noted that limitations resulting from his service-connected 
disabilities included heavy lifting, bending, squatting, 
stooping, standing or sitting for prolonged periods, and with 
consideration of his previous employment experience and prior 
training, it was not feasible for him to achieve a vocational 
goal.

A letter from the veteran's former employer dated in March 
1997 indicates that he was not qualified for special early 
retirement benefits after review by a medical consultant.

During a December 2000 VA examination, the examiner opined 
that the veteran was able to be gainfully employed as long as 
it did not involve prolonged standing, walking, running, 
jumping or climbing.  The examiner further opined that the 
veteran most probably could engage in some kind of sedentary 
employment.  A February 2001 VA examiner opined that the 
veteran's hypertension did not impact his employability in 
any way.

An undated Social Security Administration (SSA) documentation 
received in June 2002 indicates that the appellant had been 
approved for disability benefits.  He was found to have 
severe impairments under the Social Security Act and 
Regulations which included obesity, residuals of three right 
shoulder operations, hypertension, vertebrogenic disorders 
with L-5 radiculopathy and post-traumatic stress disorder 
with depression which prevented him from sustained 
standing/walking, significant lifting/carrying or work 
involving stress or public interaction.

A June 2004 VA orthopedic examiner opined that a combination 
of the veteran's back and knee disabilities probably 
precluded him from obtaining and maintaining gainful 
employment at that time.  The examiner further opined that 
the veteran's hypertension did not interfere with his ability 
to obtain and maintain gainful employment in any way.  

In a subsequent March 2005 VA orthopedic examination, the 
examiner opined that the veteran's hypertension would not 
interfere with his employability, but that his service-
connected low back and right knee disabilities would 
interfere with his ability to perform many heavy physical 
tasks.  However, the examiner opined that there were still 
many forms of gainful employment that the veteran would be 
fully capable of performing.  

A June 2005 addendum from the board certified internal 
medicine physician who conducted the March 2005 VA 
examination again notes that the only symptom related to the 
veteran's hypertension was possibly erectile dysfunction and 
that his back and knee disabilities would make manual labor 
difficult to obtain and maintain employment.

Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

As noted above, the veteran's service-connected disabilities 
are a low back disorder with degenerative changes, rated 20 
percent disabling; degenerative changes of the right knee, 
rated as 10 percent disabling; and hypertension, rated 10 
percent disabling.  The combined evaluation is 40 percent.  
Thus, his service-connected disabilities do not meet the 
schedular criteria for a TDIU rating (i.e. that a veteran 
must have one service-connected disability rated at 60 
percent or higher or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher, with a combined rating of 70 percent or higher).  As 
such, the criteria for a total rating under the provisions of 
38 C.F.R. § 4.16(a) are not met.  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational attainment and occupational background, render 
him unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that although 
the June 2004 VA examiner opined that a combination of the 
veteran's back and right knee disabilities precluded him from 
obtaining and maintaining gainful employment and the VA 
internist who conducted a March 2005 opined that the back and 
knee disabilities would make employment difficult, the 
December 2000 and March 2005 VA orthopedic examiners opined 
that these disabilities restricted his ability to be employed 
in heavy physical or manual-type work, both examiners opined 
that there were other forms of employment that the veteran 
was fully capable of performing.  The Board finds these 
opinions more probative, as the examiners reviewed the 
veteran's claims files, as well as examined him.  Moreover, 
as an orthopedic specialist, the March 2005 examiner was 
particularly qualified to assess whether the veteran's 
orthopedic disabilities would render him unemployable.  All 
the VA examiners opined that the veteran's hypertension does 
not have an impact on his employability.  There is no medical 
evidence of record indicating that the veteran would be 
completely precluded from employment as a result of his 
service-connected disabilities alone.  This is especially 
true in light of the assigned ratings of 20, 10 and 10 
percent for his service-connected back, knee and hypertension 
disabilities, respectively.  The Board finds the record does 
not demonstrate that the veteran's service-connected 
disabilities alone, without consideration of his non-service-
connected disabilities, are of such severity as to solely 
preclude his participation in all forms of substantially 
gainful employment.  Accordingly, a total disability rating 
based upon individual unemployability due to service-
connected disabilities under the provisions of 38 C.F.R. 
§ 4.16(b) is not warranted.

In making this determination, the Board acknowledges the 
SSA's determination that the appellant is totally disabled 
for Social Security purposes.  The findings of SSA, however, 
are not binding on the Board, since the rules and regulations 
governing the award of Social Security disability benefits 
differ form those governing the award of VA benefits.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Furthermore, as noted above, review of the SSA determination 
reveals that SSA found the veteran to be disabled due, in 
part, to obesity, residuals of three right shoulder 
operations and post-traumatic stress disorder with depression 
which are not service connected, and which therefore may not 
be considered in a claim for a total disability rating based 
on unemployability.  Therefore, as indicated above, the Board 
believes that the current record strongly supports the 
conclusion that the veteran is not unable to obtain or retain 
substantially gainful employment solely on the basis of 
service-connected disabilities.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).


ORDER

An evaluation in excess of 20 percent for a back disorder 
with degenerative changes is denied.

An evaluation in excess of 10 percent for degenerative 
changes of the right knee is denied.

An evaluation in excess of 10 percent for hypertension is 
denied. 

A total rating based on unemployability due to service- 
connected disability is denied.



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


